677 S.E.2d 130 (2009)
PORTER
v.
The STATE.
No. S09A0514.
Supreme Court of Georgia.
May 18, 2009.
Carl P. Greenberg, Atlanta, for appellant.
Paul L. Howard, Jr., Dist. Atty., Peggy R. Katz, Bettieanne C. Hart, Asst. Dist. Attys., Thurbert E. Baker, Atty. Gen., David A. Zisook, Asst. Atty. Gen., for appellee.
MELTON, Justice.
Following a jury trial, Antonio Porter appeals his conviction for the murder of Branden King, contending that the evidence was insufficient to support the jury's verdict.[1] We affirm.
*131 Viewed in the light most favorable to the verdict, the record shows that, on the afternoon of September 20, 2004, King was outside his apartment building arguing with his girlfriend. Porter, who was sitting nearby on a black Thunderbird-model car and wearing a blue San Diego Chargers jersey, intervened. He told King to calm down so that they would not attract police to the area. King confronted Porter, and Porter left.
Later that night, Porter was again sitting on the Thunderbird and wearing a blue jersey, and King was nearby. Porter, unprovoked, got off the car and ran toward King while firing a gun at him. King was hit at least four times and died of gunshot wounds to the head, torso, and right upper extremity. Porter then fled the scene. Two eyewitnesses saw Porter firing the shots at King and positively identified Porter at trial as the shooter. Other witnesses saw Porter wearing a blue jersey flee the scene after the gunshots.
The evidence was sufficient to enable a rational trier of fact to find Porter guilty of all the crimes for which he was convicted. Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Hampton v. State, 272 Ga. 284, 285(1), 527 S.E.2d 872 (2000) ("[R]esolving evidentiary conflicts and inconsistencies, and assessing witness credibility, are the province of the factfinder, not this Court. [Cit.]").
Judgment affirmed.
All the Justices concur.
NOTES
[1]  On April 29, 2005, Porter was indicted in Fulton County for malice murder, two counts of felony murder, aggravated assault with a deadly weapon, possession of a firearm during the commission of a crime, and possession of a firearm by a convicted felon. Following a jury trial held on October 3-6, 2006, Porter was found guilty on all counts. Porter was thereafter sentenced to life imprisonment for malice murder and five consecutive years for possession of a firearm during the commission of a crime. The convictions for felony murder were vacated by operation of law, Malcolm v. State, 263 Ga. 369(4), 434 S.E.2d 479 (1993), and the remaining charges were merged with the murder conviction for purposes of sentencing. Porter filed a motion for new trial on October 19, 2006. The motion was denied on October 30, 2008. His appeal was docketed in this Court on December 17, 2008, and submitted for decision on the briefs.